This is an application for certiorari under Rule 34 of the rules of this court. It appears that petitioner filed his bill of complaint against respondent praying for an accounting and other relief. The chancellor granting a motion by respondent transferring the cause to the law side of the docket. This appeal is by certiorari from that decree.
The record and the briefs have been examined and we are convinced that the bill and the amended bill of complaint contained equity and that relief by equity will be more complete and efficacious. This is, of course, assuming that the allegations *Page 662 
of the amended bill of complaint are proven. It was, therefore, error to transfer the cause to the law side of the docket.
Certiorari is granted and the judgment appealed from is quashed with directions to reinstate the amended bill of complaint and proceed accordingly.
It is so ordered. THOMAS, C. J., TERRELL, CHAPMAN and SEBRING, JJ., concur.